 
 
I 
111th CONGRESS
1st Session
H. R. 1450 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2009 
Mr. Rogers of Michigan (for himself, Mr. Gene Green of Texas, Mr. Buyer, Mr. Upton, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act with respect to counterfeit drugs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Counterfeit Drug Prevention Act of 2009. 
2.Penalties regarding counterfeit drugsSection 303(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(a)) is amended by adding at the end the following paragraph: 
 
(3)Notwithstanding paragraph (1) or (2), any person who engages in any conduct described in section 301(i)(2) knowing that the conduct concerns the rendering of a drug as a counterfeit drug, or who engages in conduct described in section 301(i)(3) knowing that the conduct will cause a drug to be a counterfeit drug or knowing that a drug held, sold, or dispensed is a counterfeit drug, shall be fined in accordance with title 18, United States Code, or imprisoned not more than 20 years, or both, except that if the use of the counterfeit drug by a consumer is the proximate cause of the death of the consumer, the term of imprisonment shall be any term of years or for life.. 
3.Other criminal penalties; clarification regarding finesSection 303 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(a)) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking shall be imprisoned and all that follows and inserting the following: shall be fined in accordance with title 18, United States Code, or imprisoned not more than one year, or both.; and 
(B)in paragraph (2), by striking shall be imprisoned and all that follows and inserting the following: shall be fined in accordance with title 18, United States Code, or imprisoned not more than three years, or both.; and 
(2)in subsection (b)— 
(A)in paragraph (1), in the matter after and below subparagraph (D), by striking shall be imprisoned and all that follows an inserting the following: shall be fined in accordance with title 18, United States Code, or imprisoned not more than 10 years, or both.; and 
(B)in paragraph (6), by striking shall be imprisoned and all that follows and inserting the following: shall be fined in accordance with title 18, United States Code, or imprisoned not more than 10 years, or both.. 
 
